Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered January 15, 1991, convicting him of murder in the second degree and manslaughter in the second degree, upon his plea of guilty, and imposing sentence.
*278Ordered that the judgment is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea bargain (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; People v Williams, 36 NY2d 829, cert denied 423 US 873). Accordingly, the judgment of conviction is affirmed. Mangano, P. J., Sullivan, O’Brien and Ritter, JJ., concur.